DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/1/21 has been entered.
 Response to Arguments
Applicant's arguments filed 6/1/21 have been fully considered but they are not persuasive.
The applicant argues, regarding claims 1 and 9: There is absolutely no teaching or suggestion in Bates to utilize a single farthest depth or single nearest depth in generating a warped rendered virtual frame.
The examiner respectfully disagrees: There is teaching or suggestion in Bates to utilize a single farthest depth or single nearest depth in generating a warped rendered virtual frame, see fig. 6: 610, 612 see also par. 58 “...a depth value of far for each pixel with region 610,...”.
Applicant’s arguments with respect to claim(s) 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bates US 2017/0345220 A1.

Regarding claim 1, Bates teaches: 1. (Original) A computer implemented method for warping virtual content, comprising: 
receiving rendered virtual content data, the rendered virtual content data including a single far depth (fig. 4 see also pars. 40-44) wherein the single far depth is the farthest depth of any virtual object in a currently displayed field of view (fig. 6, 610 see also par. 58 “...a depth value of far for each pixel within region 610,...”);
receiving movement data indicating a user movement in a direction orthogonal to an optical axis (see pars. 20 and 42; 20 “...shift an image due to rotation of a user’s head”; 42 “...rotation...of the user’s head/HMD...”); and 
generating warped rendered virtual content data based on the rendered virtual content data, the single far depth, and the movement data (figs. 4-5 see also pars. 40-44 ; 44 “...rather than averaging the depth values, a minimum depth value or a maximum depth value of a group of depth values may be selected...perform depth-adjusted...based on one or more...”).

Regarding claim 2, Bates teaches: 2. (Original) The method, wherein the rendered virtual content data corresponds to a near virtual object and a far virtual object (fig. 6 see also par. 58), wherein the warped rendered virtual content data corresponds to a warped near virtual object and a warped far virtual object (fig. 4 see also pars. 42 and 58).



Regarding claim 9, Bates teaches: 9. (Original) A computer implemented method for warping virtual content, comprising: 
receiving rendered virtual content data, the rendered virtual content data including a single far depth, wherein the single far depth is the farthest depth of any virtual object in a currently displayed field of view (FOV) (fig. 6, 610 see also pars. 40-42 and 58) and a single near depth wherein the single near depth is the nearest depth of any virtual object in the currently displayed FOV (fig. 6, 612 see also pars. 40-42 and 58); 
receiving movement data indicating a user movement in a direction orthogonal to an optical axis (pars. 20 and 42); and 
generating warped rendered virtual content data based on the rendered virtual content data, the single far depth, the single near depth, and the movement data (fig. 4/pars. 40-42; fig. 6: 610, 612/par. 58).

Regarding claim 10, Bates teaches: 10. (Original) The method, wherein generating warped rendered virtual content data based on the rendered virtual content data, the far depth, the near depth, and the movement data (fig. 4 see also pars. 40-42 and 58) and averaging depth values (see par. 50).
Bates doesn't teach wherein generating warped rendered virtual content data based on the rendered virtual content data, the far depth, the near depth, and the movement data comprises averaging the far depth and the near depth, however it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention and the results would have been predictable, to combine wherein generating warped rendered virtual content data based on the rendered virtual content data, the far depth, the near depth, and the movement data comprises averaging the far depth and the near depth with Bates, the motivation being to reduce the perceived latency of the time-warping of the frame for a VR system.

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bates in view of Croxford US 2018/0365882 A1.

Regarding claim 4, Bates doesn't teach, however the analogous prior art Croxford teaches: 4. (Original) The method of claim 1, wherein generating the warped rendered virtual content data based on the rendered virtual content data, and the movement data reduces a parallax related artifact compared to the rendered virtual content data (fig. 11 see also pars. 357-358).
before the effective filing date of the claimed invention to combine wherein generating the warped rendered virtual content data based on the rendered virtual content data, and the movement data reduces a parallax related artifact compared to the rendered virtual content data as shown in Croxford with Bates for the benefit of avoiding or reducing distortions and artefacts that are caused by timewarp processing (par. 358). 
Bates as modified doesn't teach , it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention and the results would have been predictable, to combine wherein generating the warped rendered virtual content data  is based on the far depth reduces a parallax related artifact compared to the rendered virtual content data with Bates as modified by Croxford, the motivation being to reduce perceived latency without overburdening hardware or system resources (e.g., memory bandwidth, processor resources, and the like), thereby providing convenience to the user.

Regarding claim 5, Bates as modified (with the same motivation from claim 4) further teaches: 5. (Original) The method, wherein the parallax related artifact is a disocclusion artifact (Croxford: par. 358).



Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnaprasad US 2019/0333263 A1 in view of Lanman US 2017/0160798 A1.

Regarding claim 11, Krishnaprasad teaches: 11. (Original) A computer implemented method for warping virtual content, comprising: 
receiving rendered virtual content data (fig. 3 see par. 65); 
receiving movement data indicating a user movement in a direction orthogonal to an optical axis (fig. 3, 305 see also par. 67); 
receiving gaze data indicating a user gaze (fig. 3, 301 see also par. 66); 
and 
generating warped rendered virtual content data based on the rendered virtual content data, a single depth, and the movement data (fig. 3: 10, 16, 304, 305, 309, 310, 311, 314 see also pars. 65-68 and 71).
Krishnaprasad doesn’t teach however the analogous prior art Lanman teaches: dividing a depth of the rendered virtual content data into a plurality of discrete depth slices (Lanman: fig. 6, 604, 608 see also pars. 47-49); determining a single depth as being a depth of a discrete depth slice selected based on the gaze data (Lanman: fig. 6: 602, 608 see also par. 48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine dividing a depth of the rendered virtual content data into a plurality of discrete depth slices; determining a single depth as being a depth of a discrete depth slice selected based on the gaze data as shown in Lanman with Krishnaprasad for the benefit of addressing a need in the prior art in that a virtual environment simulation can cause visual fatigue and nausea resulting from an inability of existing headsets to correctly render or otherwise compensate for vergence and accommodation conflicts [2].
	Krishnaprasad teaches generating warped rendered virtual content data based on the rendered virtual content data, a single depth but doesn’t teach that the single depth is of a discrete depth slice, however Lanman teaches determining a single depth of a discrete depth slice (see limitation above); combining the single depth of a discrete depth slice as taught by Lanman with generating warped rendered virtual content data based on the rendered virtual content data, a single depth as taught by Krishnaprasad would have yielded predictable results; the motivation being to reduce visual fatigue and .
Allowable Subject Matter
Claims 3 and 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Regarding claim 3, the prior art doesn’t teach: 3. (Original) The method of claim 2, wherein a first position shift between the near virtual object and the warped near virtual object is substantially equal to a second position shift between the far virtual object and the warped far virtual object.  

Regarding claim 6, the prior art doesn’t teach: 6. (Original) The method of claim 4, wherein the parallax related artifact is a smearing artifact.  

Regarding claim 7, the prior art doesn’t teach: 7. (Original) The method of claim 4, wherein the parallax related artifact is a jitter artifact.  

Regarding claim 8, the prior art doesn’t teach: 8. (Original) The method of claim 1, wherein the rendered virtual content data corresponds to a first depth segment, the method further comprising: receiving second rendered virtual content data corresponding to a second depth segment, the second rendered virtual content data including a second far depth; and generating warped second rendered virtual content data based on the second rendered virtual content data, the second far depth, and the movement data.

Claims 12-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 12, the prior art doesn’t teach: simplifying one or more rendered virtual objects in [[in]] the virtual content data into reconstructed meshes of the virtual objects to produce simplified rendered virtual content data including the reconstructed meshes of the virtual objects; and generating warped rendered virtual content data based on the simplified rendered virtual content data, the mesh data, the depth data, and the movement data.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. PAHUD US20200209978A1, CONNOR US20190064526A1, GEISNER US20130083011A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE L MCDOWELL, JR whose telephone number is (571)270-3707.  The examiner can normally be reached on Mon-Thurs 5:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MAURICE L. MCDOWELL, JR/Primary Examiner, Art Unit 2612